Title: To Alexander Hamilton from Moses Hook, 16 May 1800
From: Hook, Moses
To: Hamilton, Alexander


          
            Sir,
            Phaladelpaia May 16th. 1800
          
          Mr. Miller informed me this day that the account of my traveling expences could not be allowed, which oblidges me to trouble you   again with a request, which if granted will relieve me from absolute distress and confer an infinite obligation on your humble  Servant
          Finding myself so much embarrassed I am  under the necessity of requesting an order on the Pay-master General to advance me one mothe pay more and subsistance to enable me to perform the march without     being in distress, Likewise an order on the Mr Miller the Quarter Master to furnish me with transportation to Norfolk.
          These requests if granted will confer an obligation which will ever be sensibbly acknowladgd by Sir Your most obedient humble Servant
          
            M. Hook Lt. 1st. Regt
          
          Major General Hamilton.
          
            N.B. Oblidged to wait an answer.
          
        